Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the amendments filed on 23 March 2021.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 3/23/2021 have been fully considered but they are not persuasive.
In light of the amendments to the specification the drawing and specification objections have been withdrawn.
Regarding the 112 rejections, in light of the amendments to claims, 4, 5, 7, 11, 14, 15, and 17 these rejections have been withdrawn.
Applicant’s arguments regarding the improper combination of references of Shen in view of Perkins is moot since Perkins is not being relied upon in this rejection.
Regarding the art rejections, the applicant appears to be arguing the instant limitations of the claims which have been updated to account for the amended limitations as shown in the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542).
Regarding claim 1:
	
A mapping system (a system for generating pathway maps [0003]) comprising: 
[a plurality of patient transport] apparatuses (mobile devices (such as mobile/smart phones or tablets) [0013]) configured to be located in a facility (such as indoor location-based services, by leveraging the fact that many people walk in buildings [0013]) and being equipped with sensors (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) [0013]) configured to produce readings as the [patient transport] apparatuses move in the facility (may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled [0013]),
a server being configured to receive the readings over a network (Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]) and to analyze the readings to generate a virtual map of the facility based on analysis of the readings (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]).
	Hayes also teaches:
a server being configured to receive the readings over a network (The patient support apparatus 20 includes a map, table, or other information that correlates that specific module 100 to a known location, or it communicates with an application or server on network 70 that maintains such a map, table, or other information. [0105])
Shen does not explicitly teach, however Hayes teaches:
a plurality of patient transport apparatuses (fig. 3, patient support apparatuses 20a-d) configured to be located in a facility (A location detection system for person support apparatuses includes multiple network wireless access points that communicate with a plurality of mobile transceivers positioned on board the person support apparatuses.) and being equipped with sensors (fig. 2, location detector 102) configured to produce readings as the patient transport apparatuses move in the facility (In one embodiment, some of the patient support apparatuses 20 are able to determine their location within a healthcare facility 98 by way of a location system that utilizes a plurality of stationary modules 100 and stationary module transceivers 102. [0102]),
each of the plurality of patient transport apparatuses including a support structure (fig. 1, patient support apparatus 20 minus 32 & 34) for providing support for a patient (fig. 1, patient support deck 30) during movement of the patient transport apparatus (the movement of one or more patient support apparatuses 20 to different locations [0095]), the support structure including: 
a base (fig. 1, base 22) having one or more wheels coupled to the base to facilitate transport over floor surfaces (fig. 1, wheels 24), an intermediate frame spaced above the base (fig. 1, frame 28), and a patient support deck disposed on the intermediate frame for providing a patient support surface upon which the patient is supported (fig. 1, patient support deck 30), 
wherein the sensors are disposed on the support structure (fig. 2, location detector 102 (sensor) is disposed within patient support apparatus 20 (overall box));
Shen to include the teachings as taught by Hayes “for determining the location of person support apparatuses.” [Hayes, 0004] which can allow for accurate tracking of patients and the location of equipment within a medical facility.
Regarding claim 2:
Shen in view of Hayes disclose all the limitations of claim 1, upon which this claim is dependent.
Shen further teaches:
the readings are indicative of paths of the [patient transport] apparatuses (A pathway 108 is a designated path that mobile device users repeatedly walk on, such as a hallway, corridor, passageway of a building, a sidewalk, a road or other pathway. Pathway 108 is typically a constrained area in which all walkers move in substantially the same directions and originations. For example, a hallway with mostly back and forth motion. [0021]).
Regarding claim 3:
Shen in view of Hayes disclose all the limitations of claim 2, upon which this claim is dependent.
Shen further teaches:
the server is further configured to log locations of the [patient transport] apparatuses on the paths (the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based  in response to one or more of: 
and a reference point designator being disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to recognize [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]).
Hayes further teaches:
the sensors recognizing other patient transport apparatuses when the sensors are located proximate to the other patient transport apparatuses (fig. 6; this patient support apparatus to patient support apparatus communication may be used to determine location and/or to augment or complement the location determining abilities of another patient support apparatus location determining system. [0109]; The automatic transfer of information to an adjacent patient support apparatus may also be configured to be implemented based upon an radio frequency (RF) tag, bracelet, or other structure worn by a patient that may be detected automatically by one or more sensors positioned on each of the patient support apparatuses. When a support apparatus 20 detects a new patient has entered it via such a tag, bracelet, or other device, it requests via one or more node 84 transmissions that the adjacent patient support apparatus transfer the corresponding patient information, or other information, to it. [0119]);
Regarding claim 8:
Shen in view of Hayes disclose all the limitations of claim 1, upon which this claim is dependent.
Shen further teaches:
a plurality of access points configured to be disposed throughout the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and being configured to receive the readings from the [patient transport] apparatuses (The communication interfaces 304 are utilized to measure the RSS of signals from wireless access points [0039]) and send the readings to the server over the network (the communication interfaces 304 may also be utilized to connect with one or more wireless access points to communicate data to and from a server [0039]).
Regarding claim 11:
Shen teaches:
A method (methods for performing techniques described herein are discussed in detail below [0059]) for generating a virtual map of a facility using a plurality of [patient transport] apparatuses being located in the facility (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]) and being equipped with sensors (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) [0013]), and a server (Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]) coupled to the sensors over a network (Server 402 includes , the method comprising: 
producing readings with the sensors as the [patient transport] apparatuses move in the facility (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled [0013]);
receiving the readings over the network with the server (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]);
and analyzing the readings with the server to generate the virtual map of the facility (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]).
	Hayes also teaches:
producing readings with the sensors as the patient transport apparatuses move in the facility (accesses data indicating locations of each of the plurality of access points, generates a first location estimate of the person support apparatus based upon the signal strength data and the data indicating locations of each of the plurality of access points, and generates a second location estimate of the person support apparatus based upon the unique identifier. [0016]);
receiving the readings over the network with the server (The patient support apparatus 20 includes a map, table, or other information that correlates that specific module 100 to a known location, or it communicates with an application or server on network 70 that maintains such a map, table, or other information. [0105])
Shen does not explicitly teach, however Hayes teaches:
a plurality of patient transport apparatuses (fig. 3, patient support apparatuses 20a-d) being located in the facility (A location detection system for person support apparatuses includes multiple network wireless access points that communicate with a plurality of mobile transceivers positioned on board the person support apparatuses.) and being equipped with sensors (fig. 2, location detector 102),
each of the plurality of patient transport apparatuses including a support structure (fig. 1, patient support apparatus 20 minus 32 & 34) for providing support for a patient (fig. 1, patient support deck 30) during movement of the patient transport apparatus (the movement of one or more patient support apparatuses 20 to different locations [0095]), the support structure including: 
a base (fig. 1, base 22) having one or more wheels coupled to the base to facilitate transport over floor surfaces (fig. 1, wheels 24), an intermediate frame spaced above the base (fig. 1, frame 28), and a patient support deck disposed on the intermediate frame for providing a patient support surface upon which the patient is supported (fig. 1, patient support deck 30), 
wherein the sensors are disposed on the support structure (fig. 2, location detector 102 (sensor) is disposed within patient support apparatus 20 (overall box));
Shen to include the teachings as taught by Hayes “for determining the location of person support apparatuses.” [Hayes, 0004] which can allow for accurate tracking of patients and the location of equipment within a medical facility.
Regarding claim 12:
Shen in view of Hayes disclose all the limitations of claim 11, upon which this claim is dependent.
Shen further teaches:
producing readings is further defined as producing readings indicative of paths of the patient transport apparatuses. (A pathway 108 is a designated path that mobile device users repeatedly walk on, such as a hallway, corridor, passageway of a building, a sidewalk, a road or other pathway. Pathway 108 is typically a constrained area in which all walkers move in substantially the same directions and originations. For example, a hallway with mostly back and forth motion. [0021]).
Regarding claim 13:
Shen in view of Hayes disclose all the limitations of claim 12, upon which this claim is dependent.
Shen further teaches:
logging, with the sensors, locations of the patient transport apparatuses on the paths (the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based on the motion  in response to one or more of: 
and recognizing, with a reference point designator being disposed at a fixed location in the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility), [patient transport] apparatuses proximate the fixed location (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system for use as the common reference points [0014]).
Hayes further teaches:
recognizing other patient transport apparatuses when the sensors are located proximate to the other patient transport apparatuses (fig. 6; this patient support apparatus to patient support apparatus communication may be used to determine location and/or to augment or complement the location determining abilities of another patient support apparatus location determining system. [0109]; The automatic transfer of information to an adjacent patient support apparatus may also be configured to be implemented based upon an radio frequency (RF) tag, bracelet, or other structure worn by a patient that may be detected automatically by one or more sensors positioned on each of the patient support apparatuses. When a support apparatus 20 detects a new patient has entered it via such a tag, bracelet, or other device, it requests via one or more node 84 transmissions that the adjacent patient support apparatus transfer the corresponding patient information, or other information, to it. [0119]);
Regarding claim 18:
Shen in view of Hayes disclose all the limitations of claim 11, upon which this claim is dependent.
Shen further teaches:
receiving the readings from the patient transport apparatuses (The communication interfaces 304 are utilized to measure the RSS of signals from wireless access points [0039]) with a plurality of access points disposed throughout the facility (fig. 2 wireless access points 218, 220, and 222 at fixed locations in the facility) and sending, with the access points, the readings over the network to the server (the communication interfaces 304 may also be utilized to connect with one or more wireless access points to communicate data to and from a server [0039]).
Regarding claim 20:
	Shen teaches:
A server for generating a virtual map of a facility (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]), the server being coupled over a network (Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]) to sensors equipped on [patient transport] apparatuses being located in the facility (a system for generating pathway maps for use by applications, such as indoor location-based services, by leveraging the fact that many people walk in buildings while carrying their mobile devices (such as mobile/smart phones or tablets); examiner notes the , the sensors producing readings as the [patient transport] apparatuses move in the facility (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled [0013]), the server being configured to: 
receive the readings over the network (A server system may then collect direction and distance data from multiple mobile devices [0013]; Server 402 includes one or more processors 404, one or more communication interfaces 406 [0050]); 
and analyze the readings to generate the virtual map of the facility (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]).
Hayes also teaches:
the server being configured to: receive the readings over a network (The patient support apparatus 20 includes a map, table, or other information that correlates that specific module 100 to a known location, or it communicates with an application or server on network 70 that maintains such a map, table, or other information. [0105])
Shen does not explicitly teach, however Hayes teaches:
sensors (fig. 2, location detector 102) equipped on patient transport apparatuses (fig. 3, patient support apparatuses 20a-d) located in the facility (A location detection system for person support apparatuses includes multiple network wireless ,
each of the plurality of patient transport apparatuses including a support structure (fig. 1, patient support apparatus 20 minus 32 & 34) for providing support for a patient (fig. 1, patient support deck 30) during movement of the patient transport apparatus (the movement of one or more patient support apparatuses 20 to different locations [0095]), the support structure including: 
a base (fig. 1, base 22) having one or more wheels coupled to the base to facilitate transport over floor surfaces (fig. 1, wheels 24), an intermediate frame spaced above the base (fig. 1, frame 28), and a patient support deck disposed on the intermediate frame for providing a patient support surface upon which the patient is supported (fig. 1, patient support deck 30), 
wherein the sensors are disposed on the support structure (fig. 2, location detector 102 (sensor) is disposed within patient support apparatus 20 (overall box));
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen to include the teachings as taught by Hayes “for determining the location of person support apparatuses.” [Hayes, 0004] which can allow for accurate tracking of patients and the location of equipment within a medical facility.
Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542) in further view of Thrun (NPL)(Robotic Mapping from IDS).
Regarding claim 4:

	Shen in view of Hayes do not teach, however Thrun teaches:
align logged locations of the [patient transport] apparatuses (fig. 4, raw data in 4a being aligned in 4b; fig. 5a and 5c; Figure 5a shows an example of a data set mapped using EM. In this specific example, the robot measures 28 landmarks that are perceptually indistinguishable. These landmarks correspond to corners, intersections and distinctive places [page 13]);
and merge the paths of the [patient transport] apparatuses to generate refined paths (aligning the landmark locations as shown in fig. 5a results in the merging of the paths as shown in 5c; examiner notes that while the merged paths taught by Thrun shows multiple passes from a single robot, though duplication of parts (multiple robots each doing one pass) has no patentable significance. See MPEP 2144.04(IV)(B) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes to include the teachings as taught by Thrun because “whatever a robot infers about its environment is plagued by systemic, correlated errors. Accommodating such systemic errors is key to building maps successfully” [Thrun, bottom page 2 and top page 3].
Regarding claim 5:
Shen in view of Hayes and Thrun disclose all the limitations of claim 4, upon which this claim is dependent.
	Shen further teaches:
the server is configured to generate the virtual map (the data related to multiple device perceived landmarks is provided to a server system by a plurality of mobile devices. The server system is then configured to generate one or more pathway maps from the data [0004]) by analyzing the paths or the refined paths to hypothesize existence of landmarks of the facility (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]; environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as the mobile device moves up pathway 214 the RSS from wireless access point 218 is increasing but when the mobile device turns around at landmark 224 the RSS immediately beings to decrease causing the identification of a tipping point. However, these u-turn locations are unstable as they may occur at any given location. Therefore, in some implementations, the mobile device performs a qualification process after detecting each tripping point to ensure that the tipping point occurred during a stable walking motion [0031]).
Regarding claim 6:
Shen in view of Hayes and Thrun disclose all the limitations of claim 5, upon which this claim is dependent.
	Shen further teaches:
the server (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]) is configured to test hypothesized existence of landmarks (environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as the mobile device moves up pathway 214 the RSS from wireless access point 218 is increasing but when the mobile device turns around at landmark 224 the RSS immediately beings to decrease causing the identification of a tipping point. However, these u-turn locations are unstable as they may occur at any given location. Therefore, in some implementations, the mobile device performs a qualification process after detecting each tripping point to ensure that the tipping point occurred during a stable walking motion [0031])
Thrun further teaches:
[the server] is configured to test hypothesized existence of landmarks (Fig. 2, circles representing confirmed landmarks and dots representing failed landmark hypothesis; Additional dots in Figure 2 depict hypotheses for the location of additional landmarks whose evidence is too weak for them to be included in the map [page 8]) using one or more of a particle filter (a Rao-Blackwellized particle filter [page 10]) and a Kalman filter (the only algorithms that are capable of estimating .
Regarding claim 7:
Shen in view of Hayes and Thrun disclose all the limitations of claim 5, upon which this claim is dependent.
	Shen further teaches:
the server is configured to orient the paths, the refined paths or the virtual map to the reference point designator (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]; examiner notes the mobile data are always moving so by combining multiple devices data, "common reference points" are used as the anchors to properly orient the different data sources.).
Regarding claim 14:
Shen in view of Hayes disclose all the limitations of claim 13, upon which this claim is dependent.
	Shen in view of Hayes do not teach, however Thrun teaches:
aligning logged locations of the [patient transport] apparatuses (fig. 4, raw data in 4a being aligned in 4b; fig. 5a and 5c; Figure 5a shows an example of a data set mapped using EM. In this specific example, the robot measures 28 landmarks that are perceptually indistinguishable. These landmarks correspond to corners, intersections and distinctive places [page 13]);
and merging the paths of the [patient transport] apparatuses to generate refined paths (aligning the landmark locations as shown in fig. 5a results in the merging of .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes to include the teachings as taught by Thrun to account for minor variations in data by combining them into one path.
Regarding claim 15:
Shen in view of Hayes and Thrun disclose all the limitations of claim 14, upon which this claim is dependent.
	Shen further teaches:
the server generating the virtual map (the data related to multiple device perceived landmarks is provided to a server system by a plurality of mobile devices. The server system is then configured to generate one or more pathway maps from the data [0004]) by analyzing the paths or the refined paths to hypothesize existence of landmarks of the facility (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]; environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as .
Regarding claim 16:
Shen in view of Hayes and Thrun disclose all the limitations of claim 15, upon which this claim is dependent.
	Shen further teaches:
the server (the communication interfaces 304 provide the data collected from IMU sensors 306 related to distance and direction of travel and data related to the device perceived landmarks to server system to aid in the generation of pathway maps [0039]) testing hypothesized existence of landmarks (environment 200 also includes two locations 224 and 226 which may be identified as device perceivable landmarks but are not. Locations 224 and 226, as illustrated, are locations at which the mobile device made a u-turn. These u-turns cause the mobile device to detect a change in the trend of the RSS, either from increasing to decreasing or decreasing to increasing. For example, at location 224 as the mobile device moves up pathway 214 the RSS from wireless access point 218 is increasing but when the mobile device turns around at landmark 224 the RSS immediately beings to decrease causing the identification of a tipping point. However, these u-turn locations are unstable as they 
Thrun further teaches:
testing hypothesized existence of landmarks (Fig. 2, circles representing confirmed landmarks and dots representing failed landmark hypothesis; Additional dots in Figure 2 depict hypotheses for the location of additional landmarks whose evidence is too weak for them to be included in the map [page 8]) using one or more of a particle filter (a Rao-Blackwellized particle filter [page 10]) and a Kalman filter (the only algorithms that are capable of estimating the full posterior are based on Kalman filters or extensions thereof, such as mixture of Gaussian methods [30], or a Rao-Blackwellized particle filter [page 10]).
Regarding claim 17:
Shen in view of Hayes and Thrun disclose all the limitations of claim 15, upon which this claim is dependent.
	Shen further teaches:
orienting, with the server, the paths, the refined paths or the virtual map to the reference point designator (A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [0013]; examiner notes the mobile data are always moving so by combining multiple devices data, "common reference points" are used as the anchors to properly orient the different data sources.).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542) in further view of Delaware DOT (NPL) and Ekahau (NPL).
Regarding claim 9:
Shen in view of Hayes disclose all the limitations of claim 1, upon which this claim is dependent.
	Hayes further teaches:
tracked states of a portable computing device located within the facility (Asset tracking systems 242 may also be integrated into the network 232. Such systems 242 may include those offered by Radianse, Inc., Versus Technology, Inc. or others to track assets throughout the healthcare facility. In some embodiments, the location detection system 2220 is intended to operate independently of the asset tracking system 242 to specifically identify the location, e.g., room and zone, of the patient handling devices 222. In other embodiments, the location detection system 2220 of the present invention is intended to work in conjunction with the asset tracking system 242 to identify the location of the patient handling devices 222 in the healthcare facility. [0133]);
	Shen in view of Hayes does not teach, however Delaware DOT teaches:
the server (the website is inherently held on and runs through a server) is configured to generate a layer (see menu on left that can turn on and off the layers (i.e. generate)) to be incorporated with the virtual map (not shown in archived version, but this is a virtual map overlaid upon a satellite map of the state of Delaware) wherein the layer comprises one or more of:
links to camera images of the facility (yellow dots represent cameras that bring up a live feed when selected);
and real-time traffic of the [patient transport] apparatuses (colored dots represent condition of the traffic in real time) within the facility (Delaware is the defined bounds (i.e. facility) in this use but can be combined with Shen and Hayes as shown above to work in any facility (i.e. define bounds)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes to include the teachings as taught by Delaware DOT to provide a map that is updateable in real time with pertinent information.
Shen in view of Hayes in further view of Delaware DOT does not teach, however Ekahau teaches:
real-time signal strengths of access points disposed throughout the facility (figure on page 7 showing colored heat map showing the signal strength of wireless access points);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes and Delaware DOT to include the teachings as taught by Ekahau to make sure the area has proper signal coverage to properly monitor and receive data from the sensors. 
Regarding claim 19:
Shen in view of Hayes disclose all the limitations of claim 11, upon which this claim is dependent.
	Hayes further teaches:
tracked states of a portable computing device located within the facility (Asset tracking systems 242 may also be integrated into the network 232. Such systems 242 may include those offered by Radianse, Inc., Versus Technology, Inc. or others to track assets throughout the healthcare facility. In some embodiments, the location detection system 2220 is intended to operate independently of the asset tracking system 242 to specifically identify the location, e.g., room and zone, of the patient handling devices 222. In other embodiments, the location detection system 2220 of the present invention is intended to work in conjunction with the asset tracking system 242 to identify the location of the patient handling devices 222 in the healthcare facility. [0133]);
	Shen in view of Hayes does not teach, however Delaware DOT teaches:
the server (the website is inherently held on and runs through a server) generating a layer (see menu on left that can turn on and off the layers (i.e. generate)) to be incorporated with the virtual map (not shown in archived version, but this is a virtual map overlaid upon a satellite map of the state of Delaware) wherein the layer comprises one or more of:
links to camera images of the facility (yellow dots represent cameras that bring up a live feed when selected);
and real-time traffic of the [patient transport] apparatuses (colored dots represent condition of the traffic in real time) within the facility (Delaware is the defined bounds (i.e. facility) in this use but can be combined with Shen and Hayes as shown above to work in any facility (i.e. define bounds)).
Shen in view of Hayes to include the teachings as taught by Delaware DOT to provide a map that is updateable in real time with pertinent information.
Shen in view of Hayes in further view of Delaware DOT does not teach, however Ekahau teaches:
real-time signal strengths of access points disposed throughout the facility (figure on page 7 showing colored heat map showing the signal strength of wireless access points);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes and Delaware DOT to include the teachings as taught by Ekahau to make sure the area has proper signal coverage to properly monitor and receive data from the sensors.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2014/0256356) in view of Hayes (U.S. Pub. No. 2015/0082542) in further view of Schofield (U.S. Pub. No. 2002/0003571).
Regarding claim 10:
Shen in view of Hayes disclose all the limitations of claim 1, upon which this claim is dependent.
Shen further teaches:
the sensors (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor... [0013]) comprise one or more of: 
velocity sensors configured to produce readings indicative of velocities of the [patient transport] apparatuses (velocity [0013]);
accelerometers configured to produce readings indicative of accelerations of the [patient transport] apparatuses or readings used to derive velocities, positions or inclinations of the patient transport apparatuses (accelerometers [0013]);
gyroscopes configured to produce readings indicative of direction of the [patient transport] apparatuses (gyroscopes [0013]);
magnetometers configured to produce readings indicative of direction of the [patient transport] apparatuses (magnetometers [0013]);
and GPS sensors to produce readings indicative of positions of the [patient transport] apparatuses (GPS [0013]).
Hayes further teaches:
infrared sensors configured to produce readings for recognition of other patient transport apparatuses (fig. 12; In one embodiment, the locator 252 includes at least one infrared transmitter 256 for transmitting the unique location identifier to the receiver 254 and the receiver 254 includes a housing supporting at least one infrared sensor 258 for receiving the unique location identifier from the infrared transmitter 256. In this instance, transmitting the unique location identifier from the locator 252 to the patient handling device 222 is further defined as transmitting an infrared location signal from the at least one infrared transmitter 256 of the locator 252 to the at least one infrared sensor 258 of the receiver 254. Those skilled in the art appreciate that other data, besides the unique location identification may also be transmitted from the infrared transmitter 256, e.g., battery strength of a battery 260 in the locator 252, time/date, etc. [0142]);
Shen in view of Hayes does not teach, however Schofield teaches:
altimeters configured to produce readings indicative of altitudes of the [patient transport] apparatuses (an altitude readout [0373]; examiner notes that in order to display an altitude the vehicle would inherently have means to measure the altitude);
tachometers configured to produce readings indicative of rotational speeds of wheels of the [patient transport] apparatuses (a tachometer display [0010]; examiner notes that the tachometer display, while note explicitly stated, is used to measure the rotational speed of the wheels as is known in the art for vehicles);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shen in view of Hayes to include the teachings as taught by Schofield to measure and provide data to help with calculations relating to the movements of the patient transport apparatuses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665

/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665